UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2032



ESTATE OF VERTIE F. IVES, BY ITS ADMINISTRATOR
FELICIA IVES; ESTATE OF MAZIE J. IVES, BY ITS
ADMINISTRATOR FELICIA IVES; FELICIA IVES,

                                           Plaintiffs - Appellants,

          versus


METROPOLITAN LIFE INSURANCE COMPANY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-95-1751-A)


Submitted:   November 25, 1997            Decided:   January 9, 1998


Before HAMILTON and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Estate of Vertie F. Ives, Estate of Mazie J. Ives, Felicia Ives,
Appellants Pro Se. Lawrence Keith Wolff, METROPOLITAN LIFE INSUR-
ANCE COMPANY, New York, New York; Martin Joseph Jaron, Jr., GINS-
BURG, FELDMAN & BRESS, CHARTERED, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment to Metropolitan Life Insurance Company. We find that the

district court correctly granted summary judgment because the

Appellant failed to provide sufficient evidence so that the record

taken as a whole could lead a rational trier of fact to find for
Appellant. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-49
(1986). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2